Citation Nr: 9912821	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-16 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an 
abdominal injury.

2. Entitlement to service connection for residuals of an 
injury to the left shoulder.

3. Entitlement to service connection for residuals of an 
injury to the left elbow.

4. Entitlement to service connection for a back disability.

5. Entitlement to service connection for fatigue due to an 
undiagnosed illness.

6. Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD


James R. Siegel, Counsel


INTRODUCTION

The veteran, who was born in May 1968, served on active duty 
from January 1988 to July 1991.  He was awarded the Southwest 
Asia service Medal.

This matter comes to the Board of Veterans Appeals (Board) 
from an October 1995 rating decision of the Regional Office 
(RO) which denied the veteran's claims for service connection 
for residuals of injuries to the abdomen, left shoulder and 
left elbow, a back disability and fatigue due to an 
undiagnosed illness.  In addition, the RO denied his claim 
for a permanent and total disability rating for pension 
purposes.

The Board notes that the veteran was scheduled to testify at 
a hearing before one of its members in February 1999, but 
failed to report for the hearing.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").


FINDINGS OF FACT

1. The veteran was treated during service for abdominal 
complaints, but no definitive diagnosis was made.

2. There is no competent medical evidence linking recently 
diagnosed irritable bowel syndrome to his in-service 
abdominal complaints.

3. The veteran's current disability of the left shoulder has 
not been shown by competent medical evidence to be related 
to an event which occurred in service.

4. There is no competent medical evidence which establishes 
that any current left elbow disability is related to 
service.

5. A back disability was first documented several years after 
the veteran's separation from service, and there is no 
competent medical evidence which relates such to service.

6. The veteran had service in the Southwest Asian theater of 
operations during the Persian Gulf War.

7. The veteran was found to have chronic fatigue following 
recent Department of Veterans Affairs (VA) examinations.

8. The veteran was born in May 1968 and has completed 
college.  His disabilities include a back disorder, which 
is evaluated as 20 percent disabling; residuals of 
injuries to the abdomen, left shoulder, and left elbow; a 
skin disability; intermittent loss of muscle control; 
lightheadedness with vertigo; fatigue; headaches; memory 
loss; and a sleep disorder, each of which is rated as 
noncompensably disabling.

9. The veteran's disabilities do not render him incapable of 
substantially gainful employment, consistent with his age 
and education.


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
entitlement to service connection for residuals of an 
injury to the abdomen.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals 
of an injury to the left shoulder.  38 U.S.C.A. § 5107(a) 
(West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals 
of an injury to the left elbow.  38 U.S.C.A. § 5107(a) 
(West 1991).

4. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

5. A disability manifested by fatigue was incurred in 
service.  38 U.S.C.A. §§ 1110, 1117 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

6. A permanent and total disability rating for pension 
purposes is not warranted.  38 U.S.C.A. § 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.342, 4.15, 
4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for several 
disabilities, as well as a non service-connected pension.  In 
the interest of clarity, the Board will initially review the 
pertinent factual background of this case.  The issues on 
appeal will then be discussed.

The Board notes that only a portion of the veteran's service 
medical records have been associated with the claims folder.  
In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of this veteran's claim was 
undertaken with this duty in mind, and accordingly the Board 
will presume for purposes of this opinion that certain 
incidents that the veteran alleges occurred during service 
did in fact occur.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).

In this regard, the Board points out that by letter dated in 
August 1996, the RO advised the veteran that his service 
medical records were incomplete and requested that he inform 
the RO if he knew where the remaining service medical records 
were located.  The veteran responded later that month and 
indicated that he did not have any service medical records.

Factual background

The service medical records disclose that the veteran was 
seen in July 1988 and complained of stomach pain of two 
months duration.  The pain occurred mostly when he was 
running on occasion at night.  He stated that he vomited or 
dry vomited when running.  The pain was a sharp pain in the 
left upper quadrant.  No severe pain was present.  It was 
indicated that when he did vomit, pain was present first.  He 
had no black or bloody stools and no history of abdominal 
trauma.  He was referred for further evaluation that day.  It 
was indicated that his pain was unrelated to food intake.  He 
had no diarrhea or melena.  An examination revealed that the 
abdomen was soft.  No tenderness was noted and bowel sounds 
were normal.  The assessments were abdominal pain and to rule 
out gastroesophageal reflux.  In October 1988, he complained 
of persistent (seven months) nausea without vomiting, which 
was frequently aggravated by running.  There was no weight 
loss or food intolerance.  On examination, the abdomen was 
soft, without rebound, tenderness or organomegaly.  The 
assessment was deferred.  An upper gastrointestinal series 
later that month was normal.

The veteran was seen in October 1988 and reported nausea for 
the previous seven to eight months.  It was indicated that it 
might occur with morning physical training.  He had a sharp, 
stabbing pain in the epigastric area and both rib cages, but 
without back radiation.  The pain had some warm, burning 
quality, and it was not affected by food intake.  He was able 
to keep water down.  An examination revealed that the abdomen 
was soft, without organomegaly.  The assessment was probable 
esophageal reflux.  The examiner was not 100 percent sure 
since the veteran did not have a classic history.  In 
November 1988, it was noted that the veteran appeared to be 
doing better with medication, with fewer problems than 
before.  He had only three episodes of vomiting and 2 of dry 
heaves.  The assessment was possible reflux.  In March 1989, 
the veteran complained of nausea, vomiting and left-sided 
abdominal chest pain, almost always related to physical 
training activity in the morning.  If he had physical 
training at night, he rarely had symptoms of gastrointestinal 
upset.  The assessment was jogging-related gastrointestinal 
distress, possibly related to gastroesophageal reflux.  

The service medical records also show that in October 1990, 
the veteran complained of a constant, sharp pain, especially 
when walking, in the left lower back at the lumbar base of 
the spine.  The pain was of two months duration.  No 
precipitating exertion or trauma was indicated.  On 
examination, the veteran ambulated well.  He could heel/toe 
walk.  Straight leg raising bilaterally elicited pain at the 
location of the complaints, without radiation.  The location 
was indicated at L5-S1, just to the left of the midline.  No 
swelling, ecchymosis or muscle spasm was appreciated.  
Patellar and Achilles deep tendon reflexes were blunted and 
equal bilaterally.  The assessment was low back pain, 
secondary to strain.  It was recommended that the veteran 
should run and jump at his own pace and distance, and not 
lift more than ten pounds for ten days.  In July 1991, the 
veteran elected not to undergo a separation examination.

A VA general medical examination was conducted in September 
1995.  The veteran related that while in basic training in 
1988, he would vomit with sharp pain in his stomach when 
doing strenuous exercises.  He underwent an upper 
gastrointestinal series which, he stated, showed pyloric 
stenosis.  He indicated that he occasionally vomited with 
strenuous exercise, but avoided such exercise, without 
symptoms.  He also stated that he had occasional fatigue 
since his return from the Persian Gulf.  This was mainly a 
result of not being able to sleep and waking up fatigued.  
This occurred about three days a week, but rarely caused 
daytime fatigue.  The veteran also stated that he injured the 
left arm in 1991 which required a sling for two weeks.  He 
now had a chronic dull posterior scapular pain.  He further 
related that he had elbow pain.  He reported low back pain 
since 1991 and noted that it radiated from the lumbar area to 
the toes. 

On examination, the abdomen was nontender, with normal 
abdominal bowel sounds.  There was no hepatosplenomegaly, and 
no masses were palpated.  Lumbar flexion was to 53 degrees 
and extension was to 22 degrees.  There was no pain on these 
motions.  There was full range of motion of the left elbow 
with normal strength.  An X-ray study of the lumbosacral 
spine was unremarkable.  The diagnoses were history of 
pyloric obstruction, possible stenosis, rhomboid strain and 
mechanical low back pain. 

In denying entitlement to the veteran's claims, including the 
claim for non-service connected pension benefits in an 
October 1995 rating decision, the RO assigned a 20 percent 
rating under Diagnostic Code 5295 (1998) for a back 
disability and noncompensable evaluations for an abdominal 
injury, shoulder and elbow injuries and fatigue.

By letter dated in August 1996, the RO advised the veteran 
that his service medical records were incomplete and 
requested that he furnish the location of any additional 
service medical records.  In addition, he was asked to 
complete a release form so that treatment records from a 
private physician could be obtained.

The veteran responded to the request referred to above and 
indicated that he did not have any additional service medical 
records.  

Following another request from the RO in January 1997, the 
veteran again failed to furnish release forms for his private 
physicians.  

A VA examination of the joints was conducted in May 1997.  
The veteran stated that in 1988, while in basic training, he 
was running and stepped in a hole.  He stated that he did not 
fall, but developed a twinge of discomfort in the lower back. 
Eventually this passed after 10 to 15 days and during the 
last several years, he had developed frequent episodes with 
the lower back.  He was not in constant pain, but would 
develop pain after standing for a period of time or walking 
long distances.  He rarely had a complaint of pain involving 
the bed or with use of the back, such as lifting.  The pain 
would develop as a twinge of discomfort in the right side of 
the lower back and it might radiate into one or the other leg 
as numbness of the entire leg and the sensation that there 
was weakness in the legs.  This would last only about 10 to 
15 minutes and then he was able to go about his business.  An 
examination of the back revealed a normal lumbar lordosis.  
Forward flexion was to 60 degrees; extension to 40 degrees; 
lateral bending was to 30 degrees, bilaterally; and twisting 
of the trunk was to 90 degrees, bilaterally.  There was no 
spasm or pain.  He had good muscle mass in the lower limbs.  
Straight leg raising on the right was to 60 degrees, and to 
70 degrees on the left.  This was painless, but the 
hamstrings tightened on each side.  Patrick's test on the 
right side caused some low back discomfort, but not on the 
left.  Sensory testing in the lower limbs picked up no 
abnormality.  The attempt to get the deep tendon reflexes 
revealed only a trace at the patella and Achilles on both 
sides and both levels.  

The examination also showed that the veteran reported he 
sustained an injury to the left shoulder and elbow in 1991.  
He related that he was in a truck and a nylon strap which was 
wrapped around his arm got caught and his arm, elbow and 
shoulder were hyperextended.  He had a good deal of pain at 
that time and was seen by a corpsman only who put him in a 
sling.  It got better after a few days.  The veteran stated 
that he had experienced almost continuous pain and he pointed 
to the vertebral border of the left scapula at about the 
junction of the upper 2/3 and the lower third.  This was an 
area of muscular tenderness.  He also complained of a 
tendency periodically to be holding something in the left 
hand and drop it.  This was associated with the sensation of 
numbness.  He would get a little discomfort occasionally on 
the medial side of the left olecranon when the elbow was 
fully extended or fully flexed.  

The examination revealed normal range of motion of the left 
shoulder, normal scapulothoracic rhythm and scapulohumeral 
rhythm.  The shoulder could be taken to the pivotal position 
from forward flexion and from abduction.  Range of motion of 
internal and external rotation was normal at 90 degrees.  
There was a negative impingement test of both shoulders.  
There was no muscular atrophy in the upper limbs.  There was 
no tenderness in the upper limbs except just medial to the 
olecranon and at the area along the vertebral border of the 
left scapula.  The deep tendon reflexes in the upper limb 
were difficult to obtain and the examiner picked up a trace 
only.  He did not pick up any pathological reflexes.  An X-
ray study of the lumbosacral spine revealed decreased 
lordosis, but was otherwise normal.  X-ray studies of the 
left elbow were normal.  X-ray studies of the left shoulder 
were normal.  The diagnoses were lumbar strain syndrome, 
mild; myofasciitis of the left parascapular musculature along 
the vertebral border, previously diagnosed as strain of the 
rhomboid; and mild capsular strain of the left elbow.  The 
examiner commented that he was not able to explain on the 
basis of the orthopedic examination why the veteran had a 
tendency to drop objects. 

The veteran was afforded a VA general medical examination in 
May 1997.  He reported that he had developed a vague 
discomfort around the umbilicus of the abdomen in 1988 during 
basic training.  He stated that it had been studied in 
service and tests were negative.  When he lifted anything 
over 15 pounds, he developed a discomfort in the abdominal 
wall.  It did not cause anything except occasionally he had 
nausea and threw up.  He avoided heavy lifting and this 
seemed to take care of the problem.  It was indicated that no 
diagnosis was made in service.  The veteran further related 
that he had chronic fatigue for about two or three years and 
that he had enough rest, but still felt tired.  He was light-
headed occasionally, but it was not really a problem.  He 
noted some memory loss and related that he forgot things 
easily.  He also reported that he had trouble holding onto 
things and dropped things easily.  A physical examination 
revealed that all was normal.  An examination of the abdomen 
was normal.  The impressions were vague abdominal pain, exact 
etiology unknown and chronic fatigue, exact etiology unknown.  
It was noted that no definite disease diagnosis could be made 
on the examination.  

During a VA psychiatric examination in May 1997, the veteran 
reported that he went to college following his discharge from 
service and earned a degree in computer science.  He was 
currently working on his Master's Degree.  The diagnostic 
impression was normal mental status examination.

A VA general medical examination was again conducted in 
November 1997.  The veteran related that he had no 
respiratory symptoms and denied shortness of breath or chest 
pain.  He described having memory loss and that he was 
forgetful.  He stated that while he was in service he had an 
acute gastrointestinal upset with diarrhea and high fever and 
that he was sick for a week.  Since that time, he had 
experienced intermittent abdominal discomfort which had been 
called irritable bowel syndrome.  He had a strange symptom of 
dropping things, clumsiness and dropping objects.  He stated 
that he had to concentrate real hard to hold onto things, and 
this had been present since he got back from the Persian 
Gulf.  He had a sharp back pain around the L1 to L3 area that 
stayed with him every day.  It got worse two or three times a 
week and seemed better if he could lie down.  It got worse if 
he stood or sat for a long time or if he did any bending.  
Sometimes the pain radiated down one leg and then sometimes 
the other.  This was very fleeting and did not last more than 
an hour or two.  

The veteran also stated that he had chronic fatigue problems 
and rest did not seem to help.  He awakened from sleep tired.  
He had no fever or sore throat, and no lymph node 
enlargements.  He denied any real migratory joint pain or 
muscle pain.  He had chronic left shoulder discomfort, with 
no functional impairment.  He described frontal headaches, 
but no sinus problems.  He had intermittent sleep problems, 
sometimes trouble going to sleep, sometimes not being able to 
go back to sleep after he woke up.  He indicated that he 
could not work because his wrist was sore and that it hurt 
when he used a computer.  This was sort of a carpal tunnel-
like symptom in the left wrist.  He had a fungal infection on 
the toes of the right foot.  He described lightheadedness at 
times, but no real dizziness.  This was only on rare 
occasions.  He experienced intermittent diarrhea and had a 
loose stool or two a week.  He also had some skin problems.  

On examination, the ear, nose and throat were entirely 
normal.  The veteran's neck muscles were normal.  The thyroid 
was not enlarged.  The lungs were clear to auscultation and 
percussion.  The heart was normal and there were was no 
enlargement, murmurs or rhythm disturbances.  The abdomen was 
flat and nontender.  There were no masses.  A neurological 
examination was normal.  Deep tendon reflex was slightly 
hypoactive, but normal generally.  Leg raising signs were 
normal, and the examiner did not think that the veteran had 
any nerve root impingement signs.  The impressions were no 
respiratory disease; short term memory loss, exact disease 
undiagnosed; irritable bowel syndrome; irritable stomach and 
irritable bowel, exact cause undetermined; intermittent loss 
of muscle control with dropping objects, but no myalgia or 
arthralgias (this was not due to undiagnosed disease); sharp 
back pain due to musculature skeletal causes; chronic 
fatigue, exact etiology undetermined; left shoulder 
discomfort, exact etiology undetermined; frontal headaches 
daily, due to undiagnosed disease; sleep disturbance; 
infection over the toes of the right foot and sole; dizziness 
and lightheadedness, exact diagnosis undetermined.

The veteran was afforded a VA examination of the skin in 
November 1997.  It was noted that he had tinea cruris 
involving the inguinal crease areas.  It was also reported 
that he developed tinea unguium with distal thickening and 
whitening of the right great and second toenails and the 
fifth toenail.  The left foot was totally uninvolved, except 
for some scaling on the foot.  He had a dysplastic nevus on 
the sole of the left foot anterior to the left heel.  He also 
had dysplastic nevi on the chest, back and abdomen.  The 
veteran had skin tags.  He had small cystic lesions involving 
the cheeks.  There was mild tendency to scarring.  

Another VA psychiatric examination was conducted in November 
1997.  The veteran stated that he could not work as a 
programmer due to his left arm and low back.  He related that 
the left arm problem stemmed, not from his Persian Gulf 
experience, but from an injury in basic training.  On mental 
status evaluation, it was noted that the veteran demonstrated 
his ability to understand abstract reasoning with correct 
explanation of small problems.  His memory function was 
normal and he appeared to be keenly interested in his 
studies.  It was reported that the veteran was working 
towards a Master's Degree in computer science and that he was 
conducting studies toward an electrical engineering degree.  
The diagnosis was normal mental status examination.

By RO rating action dated in January 1998, the veteran's 
disabilities were evaluated as follows: back injury, 20 
percent; and noncompensable ratings were assigned for a left 
shoulder injury, a left elbow injury, an abdominal injury, 
tinea cruris and tinea unguium, male pattern alopecia, 
intermittent loss of muscle control and wrist pain; 
lightheadedness with vertigo, fatigue, headaches, memory loss 
and sleep disorder.

Entitlement to service connection for residuals of an 
abdominal injury.

Entitlement to service connection for residuals of an injury 
to the left shoulder.

Entitlement to service connection for residuals of an injury 
to the left elbow.

Entitlement to service connection for a back disability.

Relevant Law and Regulations

Service connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).   Service 
connection may also be granted for disease which is diagnosed 
after discharge from military service, when all of the 
evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Well grounded claims

The threshold question as to each issue on appeal is whether 
the veteran has presented evidence of a well-grounded claim, 
that is, one which is plausible, meritorious on its own or 
capable of substantiation.  If not, the appeal must fail as 
to that issue and there is no duty to assist him further in 
the development of his claim, since any such development 
would be futile.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the 
Court held that a claim must be accompanied by evidence 
(emphasis in original).  Where the determinant issue involves 
a question of medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible or possible is required to establish a well 
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). Lay assertions of medical causation or diagnosis 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

Analysis

As noted above, the initial matter for consideration with 
respect to these issues is the well groundedness of the 
claims.  In order for a claim to be well grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

With respect to the first element of the Caluza analysis, the 
existence of a current disability, there are recent diagnoses 
of irritable bowel syndrome, left shoulder pain, mild 
capsular strain of the left elbow; and back pain.  For the 
purpose of establishing a well grounded claim, the Board 
finds that current disability exists.

With respect to the second prong of the Caluza analysis, in-
service disease or injury, the veteran's service medical 
records dislcose that the veteran was seen on a number of 
occasions for complaints including stomach pain, nausea and 
vomiting.  Similarly, the service medical records show that 
he was seen for complaints of low back pain in October 1990.  
It was concluded that he had low back pain secondary to 
strain.  With respect to the claims for service connection 
for injuries to the left shoulder and left elbow, the 
available service medical records disclose no complaints or 
findings pertaining to any injury involving the left shoulder 
or left elbow.  However, as noted above, it appears that some 
of the veteran's service medical records may be missing.  The 
Board will therefore concede that shoulder and elbow injuries 
occurred during service.  The Board observes that this is 
based on O'Hare and King, both discussed above. And is for 
the limited purpose of analyzing the well groundedness of the 
claim.

Turning to the third Caluza element, medical nexus evidence, 
no competent medical evidence has been submitted linking the 
disorders noted some four years after service to his period 
of service.  This is despite the fact that several VA 
examinations of the veteran have been completed in recent 
years.

Although the veteran has referred to treatment by two private 
physicians, he has not complied with requests from the RO 
which would have enabled the VA to obtain the records.  In 
Wood v. Derwinski, 1 Vet. App 190 (1991), the Court noted 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Thus, the veteran's lay assertions to the effect 
that he has residuals of injuries to the abdomen, left 
shoulder, left elbow, or back which are related to service 
are neither competent nor probative of the issue in question.  
The only medical nexus evidence supporting these claims 
consists of the veteran's statements.  Since the veteran is 
not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Board accordingly finds that the veteran's claims of 
entitlement to service connection for residuals of an 
abdominal injury, service connection for residuals of an 
injury to the left shoulder, service connection for residuals 
of an injury to the left elbow and service connection for a 
back disability are not well grounded.  The benefits sought 
are denied.

Additional matter

Because the veteran's claims of entitlement to service 
connection are not well grounded as to the four issues 
discussed above, VA is under no duty to further assist him in 
developing facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991). VA's obligation to assist depends upon 
the particular facts of the case and the extent to which VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995). The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, VA is not on notice of any known and existing evidence 
which would make the adjudicated service connection claims 
plausible.  The Board's decision serves to inform the 
veteran's of the kind of evidence which would be necessary to 
make his claims well grounded, such as competent medical 
nexus evidence.

Entitlement to service connection for fatigue due to an 
undiagnosed illness.

Relevant Law and Regulations

The law and regulations discussed above apply to this issue 
as well.  In addition, with respect to this claim for service 
connection for fatigue due to undiagnosed illness, 38 C.F.R. 
§ 3.317 (1998) provides that, except as provided in paragraph 
(c) of this section, VA shall pay compensation in accordance 
with Chapter 11 of Title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of this section, provided that 
such disability:

(1) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001'and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis (emphasis added).

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue (2) signs or symptoms involving skin (3) headache 
(4) muscle pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms (8) signs 
or symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.

(c) Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  See also 38 U.S.C.A. 
§ 1117.

Analysis

Initially, the Board finds that the claim of entitlement to 
service connection for connection for fatigue due to 
undiagnosed illness is well grounded under 38 U.S.C.A. 
§ 5107(a).  In essence, the first prong of the Caluza 
analysis, a current disability, has been satisfied by 
diagnoses of chronic fatigue, exact etiology unknown.  The 
second and third prongs of the Caluza analysis, in -service 
incurrence and nexus evidence, are in essence satisfied by 
the law and regulations discussed immediately above.

It is not disputed that the veteran served in the Persian 
Gulf during the requisite time period.  Following the May 
1997 VA examination, it was concluded that he had chronic 
fatigue, and that its etiology was unknown.  A similar 
conclusion was reached following the November 1997 VA 
examination.  It is apparent that the veteran, who served in 
the Persian Gulf, has chronic fatigue as the result of an 
undiagnosed illness.  Clearly, under such circumstances, 
service connection is warranted.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.


Entitlement to a permanent and total disability rating for 
pension purposes.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a), Part 4 (1996). The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment. 
38 C.F.R. § 4.10.

The Court has provided an analytical framework for 
application in pension cases.  Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that the 
Department of Veterans Affairs (VA) has a duty to insure: 
that an appropriate rating for each disability of record is 
assigned using the approach mandated by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); that the "average person" 
and "unemployability" tests are both applied; and that if the 
benefit may not be awarded under the "average person" or 
"unemployability tests, a determination must then be made 
whether there is entitlement to non service-connected 
disability pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and    38 C.F.R. § 4.15 and mandates 
that total disability will be found to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.    

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 1991) and 38 C.F.R. §§ 3.321(b)(2), 
4.17 and mandates that where it is shown that the appellant's 
disabilities meet the percentage requirements of 38 C.F.R. 
§ 4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render 
him or her incapable of substantially gainful employment.  If 
so, the veteran again meets the requirements of the law for 
the benefit at issue.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to non service-connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors.

Analysis

With respect to the claim for a permanent and total 
disability rating, the veteran's lay statements concerning 
the severity of the symptoms of all his disabilities and the 
impact on his employability serve to make the claim well 
grounded.  Cf. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board again notes that the King presumption 
applies only for the limited purpose of establishing a well-
grounded claim.

The Board finds that there is ample medical evidence of 
record and that no further development is necessary in order 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As noted above, the RO assigned a 20 percent rating for a 
back disability, and noncompensable evaluations for all his 
other disabilities.

The Board notes that the veteran's low back disability is 
currently rated 20 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295, pertaining to 
lumbosacral strain.  Under this Diagnostic Code, a 20 percent 
rating is warranted where there is muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating, the highest 
available rating under Diagnostic Code 5295, requires a 
severe lumbosacral strain as manifested by a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (1997).

Words such as "mild" and "severe" were not defined in the 
VA Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. 4.6 (1998). It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (1998).

Although the VA examination of the joints in May 1997 
revealed some limitation of motion of the low back, there was 
no evidence of spasm or pain on movement.  His back 
disability was characterized as mild by the examiner.  

In short, there in no evidence of record which indicates that 
the veteran's back disability approaches the level of 
severity which would call for a higher disability rating to 
be considered.  The Board places great weight on the 
examiner's assessment of the back disability as mild.

The VA skin examination in November 1997 indicated that the 
veteran had facial acne with a tendency to scarring.  
However, slight disfiguring facial scars are rated as 
noncompensably disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (1998).  There is no indication of disfiguring acne 
scars which would call for a higher disability rating.

With respect to other problems which have been identified at 
various times, there is some reported discomfort of the left 
elbow but no objective evidence of functional impairment; 
range of motion of the shoulder was normal; no abnormal 
clinical findings were listed with respect to the 
gastrointestinal problems reported by the veteran; and there 
are vague complaints of dizziness, headaches and fatigue.  
None of these complaints can be termed to be identifiable 
disabilities, much less deemed to be compensably disabling 
under applicable sections the VA Schedule for Rating 
Disabilities.

Assuming, without conceding, that each of the veteran's non-
service connected disabilities is permanent in accordance 
with 38 C.F.R. § 4.17, the disabilities are objectively 
determined not to be representative of a total, 100 percent 
schedular evaluation in accordance with 38 C.F.R. § 4.15.  
Thus, a permanent and total disability evaluation is not 
warranted on the basis of the "average person" standard of 
review.

The Board also concludes that the veteran does not satisfy 
the criteria for a schedular permanent and total evaluation 
under 38 C.F.R. §§ 4.16(a) and 4.17.  As the veteran has more 
than one disability, he is required to have at least one 
disability rated as at least 40 percent disabling in order to 
meet the threshold requirement of § 4.16(a).  Since none of 
his disabilities has been rated as at least 40 percent 
disabling, the veteran cannot be considered permanently and 
totally disabled on this basis.

Finally, the Board has also considered whether a permanent 
and total disability rating for pension purposes on an 
extraschedular basis may be authorized pursuant to 38 C.F.R. 
§ 3.321(b)(1).  With respect to the subjective factors 
bearing on his possible entitlement to pension benefits, such 
as age, education and occupational background, the Board 
notes that the veteran is approximately 31 years old, and has 
completed college.  He has been a student since his 
separation from service, and is currently pursuing a Master's 
Degree.  He claims that he is unable to work due to the 
severity of his disabilities.  Interestingly, despite his 
allegations of a loss of memory, the recent VA psychiatric 
examination found no memory impairment.

The Board observes that there is little if any indication 
that the veteran requires regular medical attention for any 
of the claimed disabilities.  There is no evidence of record 
that he has been hospitalized.  He appears to be doing 
acceptably well in graduate school.  The veteran thus has not 
demonstrated that his present condition renders him 
unemployable under 38 C.F.R. § 3.321(b)(1).  The veteran has 
not presented such an unusual disability picture that it can 
be shown, in light of the above subjective factors, that the 
veteran is precluded from sustaining gainful employment as a 
result of his disabilities.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  

Accordingly, the Board is not persuaded that the veteran's 
disabilities are so incapacitating as to preclude the 
performance of substantially gainful employment.  Therefore, 
entitlement to permanent and total disability rating for 
pension purposes, to include extraschedular consideration, is 
not warranted.


ORDER

Well grounded claims not having been submitted, service 
connection for residuals of an injury to the abdomen, an 
injury to the left shoulder, an injury to the left elbow and 
a back disability is denied.

Service connection for fatigue due to undiagnosed illness is 
granted.  

A permanent and total disability rating for pension purposes 
is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

